In the beginning, there 
were 51 nations committed to international peace and 
security, sharing the common goal of developing 
friendly relations among nations, and promoting social 
progress, better living standards and human rights. 
Today, the 51 nations of the first session of the General 
Assembly have become 192. Today, the General 
Assembly really is the town hall meeting of the world. 
 On behalf of the 27 States members of the 
European Union (EU), I bring a message of 
cooperation and partnership — a message that our 
Union is open to the outside world.  
 Globalization is good. Through globalization, 
hundreds of millions of people have been lifted out of 
poverty; information, ideas and inventions shared; 
goods and services provided. It all moves quickly from 
one country to another. We prosper from this. It 
enlightens us. It helps us to understand the ways of 
other parts of the world. 
 At the same time, globalization means that one 
nation’s problems will also come knocking at the doors 
of other nations. Pandemics, food crises, organized 
crime, trafficking in drugs and humans, terrorism and 
violent ideologies are no longer limited by borders and 
no longer only one nation’s problem. And so, we have 
to manage the risks and threats that follow. 
 In this work, we need the United Nations broad-
based legitimacy for international actions and norms to 
coordinate our efforts. And the United Nations, for its 
part, has to adapt in order to stay relevant and to be 
able to address the issues before us. The European 
Union wishes to contribute to these efforts. 
 We welcome the declared wish of the United 
States to work together with others in multilateral 
institutions. This opens the door to a promising new 
era in international cooperation. 
 We are facing one of the biggest challenges of 
our generation. Our world has a fever, and the fever is 
rising. In the most vulnerable of the world’s nations, 
the consequences of climate change will be alarming. 
Starvation, severe flooding and climate migration will 
be a reality even if we keep to the two-degree target set 
by the United Nations. 
 No doubt, developed countries will have to lead 
the fight against climate change. By 2020, we will have 
to reduce emissions by 25 to 40 per cent from 1990 
levels. But if emissions are to peak by no later than 
2020, to be reduced by at least 50 per cent by 2050 and 
to continue to decline thereafter, our efforts alone will 
not be enough. The developing countries need our help. 
They need our help to pay the bill that we, through our 
emissions, have contributed to. 
 That is why the European Union last week agreed 
to start discussions on how much climate financing is 
needed in developing countries. That is why we are 
taking concrete steps. That is why we are putting one 
more brick into the negotiations, and urge other 
developed countries to do the same. 
 At the meeting of the leaders of the G-8 and the 
Major Economies Forum in Italy this summer, there 
was agreement on the two-degree target. Now, we need 
to see increased commitment and concrete mid-term 
targets from developed as well as developing countries. 
If we want our children and their children to 
experience nature as we know it, we must act now. And 
every nation or group of nations has to do its part. 
 The EU is willing to do its part. We will reduce 
our emissions. We will promote low carbon growth, 
contribute our fair share of financing and support 
adaptation worldwide. And we will remain committed 
to playing a lead role in bringing about a global and 
comprehensive climate agreement in Copenhagen in 
December. 
 What started out as the pursuit of easy money, 
unhealthy risk-taking and, in some cases, pure greed 
  
 
09-52179 48 
 
escalated this past year into a financial roller coaster. 
The effects on both human security and development 
have been severe. The European Union will continue to 
promote global financial stability and sustainable 
world recovery, firmly committed to taking 
comprehensive, targeted and coordinated action to 
support developing countries, especially the poorest 
and the most vulnerable; determined to reach a 
comprehensive agreement at the Doha Round, making 
sure it contains elements of real value for developing 
countries, particularly the poorest; and continuing its 
efforts to lift more people out of poverty in reaching 
the Millennium Development Goals and to achieve our 
respective official development assistance targets. 
 Human rights are universal. Human rights are 
indivisible. The European Union is a voice for human 
rights. We believe in democracy. We believe in the rule 
of law. The European Union will continue to call for 
the worldwide abolition of the death penalty in all 
cases and under all circumstances. We will continue to 
stand up for the empowerment of women and gender 
equality. Without that, it will be impossible to draw on 
all those talents that are needed for a nation to move 
from poverty to development and prosperity. 
 To uphold those fundamental values, we need 
security. We cannot let war crimes, genocide or crimes 
against humanity go unpunished. Therefore, the work 
of the International Criminal Court is fully supported 
by the European Union. We cannot allow anyone, by 
threat or use of force, to act against the territorial 
integrity or political independence of any State. The 
rules of international law apply equally to all States, 
large and small. 
 The European Union stands ready to continue 
working with the United Nations in peacekeeping and 
peacebuilding. We also conduct our own peacekeeping 
efforts, often in close cooperation with the United 
Nations. The transfers of responsibilities in Chad and 
in Kosovo are examples of that. 
 Twenty years after the end of the cold war, peace 
and security are still threatened by the proliferation of 
weapons of mass destruction and by the fact that those 
weapons risk falling into the wrong hands. We strongly 
urge the Democratic People’s Republic of Korea to 
renounce nuclear weapons, and we stand ready to 
engage in that matter. We also welcome the global 
nuclear security summit that will take place next year. 
 Europe and Africa are close in geography, but 
also through globalization and strong partnership. The 
European Union provides support to Africa when 
needed. Our naval operation Atalanta, off the coast of 
Somalia, protects vessels delivering humanitarian aid 
and provides support to the African Union Mission in 
Somalia. We have for many years cooperated with the 
United Nations in the Democratic Republic of the 
Congo. 
 We speak out on injustice on the African 
continent. The use of sexual violence as a weapon of 
intimidation and terror is appalling. The attacks on 
women and girls in eastern Congo and other places are 
unacceptable. To protect we must empower; and so, to 
empower women in conflict situations, Security 
Council resolutions 1325 (2000) and 1820 (2008) have 
to be implemented. 
 We wish to see a free, democratic and prosperous 
Africa. That is especially true in the case of Zimbabwe. 
The Global Political Agreement and the formation of 
the Government of National Unity were important 
steps forward. However, implementing the Agreement 
requires commitment. It requires a spirit of 
cooperation. In that regard, much remains to be done. 
 Europe is a union of many cultures. Our openness 
to the world around us is evident in the fact that 
Christians, Jews and Muslims, those who believe in 
God and those who do not, can live side by side in 
mutual respect. The European Union wishes to enhance 
its interaction with the Muslim world through the 
Alliance of Civilizations and through cooperation in 
education and development by providing opportunities 
for the young. In that way, we can create an 
environment that will allow us to focus on what we 
have in common rather than on our perceived 
differences. 
 Afghan children show the same curiosity as 
children all over the world, including my own, longing 
for knowledge, wanting to take part and full of 
excitement over what life has to offer. In order to 
invest in the future of Afghanistan and in human 
development, we cannot let their light be shut out. As a 
friend of the people of Afghanistan, the European 
Union is committed to assisting them in stabilizing, 
democratizing and developing their country. Education, 
also for young girls and women, is indispensable. In 
the years ahead, we need to do more to ensure that this 
is the way forward for Afghanistan. 
 
 
49 09-52179 
 
 As a partner of Pakistan, we know that what 
happens in Pakistan influences not only the Pakistanis, 
but the development of the region as a whole. 
Therefore, it is crucial to continue to assist Pakistan in 
its efforts to develop the rule of law and to build a 
more stable and more democratic society. 
 As a friend of the people of Israel, we tell the 
Israeli Government to reach out for peace, to end 
occupation, to respect international law, to work for a 
two-State solution, to immediately end all settlement 
activities on occupied land, including East Jerusalem, 
and to end the isolation of Gaza. 
 As a friend of the Palestinians, we expect them to 
stop all violent acts against Israel, to continue to build 
viable State institutions and to develop democracy and 
the rule of law. We will continue both to provide 
financial support to the Palestinian Authority and to 
assist in capacity-building on the ground. In that 
regard, the European Union fully supports the United 
States efforts to resume peace negotiations and to stand 
ready to actively contribute to their success. The future 
of both Israel and Palestine lies in that cooperation. 
 As a friend of the people of Iran, we are 
concerned about the deteriorating human rights 
situation and the violent crackdown on popular 
protests. The Iranian nuclear issue represents a major 
challenge to international peace and security, to 
regional stability and to the non-proliferation regime. 
Iran must regain the trust of the international 
community, comply with relevant Security Council 
resolutions and contribute to peace in the Middle East. 
 As a friend of the people of Burma/Myanmar, we 
will tell the military leaders that only democracy and 
human rights can bring peace and stability to the 
people that they say they represent. 
 The Swedish statesman and former United 
Nations Secretary-General Dag Hammarskjöld once 
said that the pursuit of peace and progress, with its 
trials and its errors, its successes and its setbacks, can 
never be relaxed and never abandoned. That was true 
then and it is true today. The people of the world need 
to know that uniting nations is a work not of the past, 
but of the future, carried forward by shared values and 
by mutual respect and ever more relevant with 
increased globalization.  
 In that common endeavour, the European Union 
will remain a reliable partner on security, development 
and human rights, always contributing actively to 
improving and strengthening the United Nations, 
always continuing to refine the instruments needed to 
deal with opportunities and threats alike, and always 
willing to do its part in helping to create a better world 
to live in for future generations, everywhere.